  Case
  Case 2:20-cv-02424-SRC-CLW  Document34Filed
       2:20-cv-02424-SRC-CLW Document      Filed 03/19/20
                                               03/19/20    Page
                                                        Page 1 of13of 3 PageID:
                                                                    PageID: 36 39


                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEW JERSEY

KEVAN PFEIFER, Individually and on            )    2:20-cv-02424-SRC-CLW
Behalf of All Others Similarly Situated,      )    **CLOSED**
                                              )
                                              )
                             Plaintiff,       )
                                              )
      vs.                                     )
                                              )
GERON CORPORATION, JOHN A.                    )
SCARLETT and OLIVIA K. BLOOM,                 )
                                              )
                             Defendants.



       NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

         NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules

  of Civil Procedure, Plaintiff Kevan Pfeifer (“Plaintiff”) voluntarily dismisses his claims in the

  above-captioned action against all Defendants without prejudice and without costs to any party.

DATED: March 19, 2020                             SEEGER WEISS LLP
                                                  CHRISTOPHER A. SEEGER
SO ORDERED: 3/19/2020
s/Stanley R. Chesler, U.S.D.J.                    CHRISTOPHER L. AYERS


                                                           /s/ Christopher A. Seeger
                                                          CHRISTOPHER A. SEEGER
                                                  55 Challenger Road, 6th Floor
                                                  Ridgefield Park, NJ 07660
                                                  Telephone: 212/584-0700
                                                  212/584-0799 (fax)
                                                  cseeger@seegerweiss.com
                                                  cayers@seegerweiss.com
Case
Case 2:20-cv-02424-SRC-CLW  Document34Filed
     2:20-cv-02424-SRC-CLW Document      Filed 03/19/20
                                             03/19/20    Page
                                                      Page 2 of23of 3 PageID:
                                                                  PageID: 37 40

                                      ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                      SAMUEL H. RUDMAN
                                      58 South Service Road, Suite 200
                                      Melville, NY 11747
                                      Telephone: 631/367-7100
                                      631/367-1173 (fax)
                                      srudman@rgrdlaw.com
                                      Attorneys for Plaintiff
Case
Case 2:20-cv-02424-SRC-CLW  Document34Filed
     2:20-cv-02424-SRC-CLW Document      Filed 03/19/20
                                             03/19/20    Page
                                                      Page 3 of33of 3 PageID:
                                                                  PageID: 38 41




                                CERTIFICATE OF SERVICE


       I hereby certify that on March 19, 2020 the foregoing Notice of Voluntary Dismissal

Pursuant to F.R.C.P. 41(a)(1)(A)(i) was filed with the Clerk of the Court and served upon all

parties of record via ECF, in accordance with the Federal Rules of Civil Procedure and the

District of New Jersey’s Local Rules.



                                                            /s/ Christopher A. Seeger
                                                            Christopher A. Seeger
